

AMENDMENT TO EMPLOYMENT AGREEMENT
THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this "Amendment") is entered into
effective as of March 8, 2018 (the "Effective Date") by and between Nu Skin
Enterprises, Inc., a Delaware corporation (the "Company") and Joseph Y. Chang,
an individual ("Executive").
WHEREAS, Executive has been employed since May 17, 1997 by the Company or one of
its affiliates.
WHEREAS, Executive and the Company have entered into an employment agreement
dated as of April 16, 2015 (the "Employment Agreement").
WHEREAS, pursuant to Section 11 of the Employment Agreement, the Company and
Executive desire to amend the Employment Agreement as set forth in this
Amendment, in order to align certain benefits described in the Employment
Agreement with certain analogous benefits offered under the Company's Executive
Severance Policy, in which policy Executive will not participate during the term
of the Employment Agreement.
WHEREAS, capitalized terms used in this Amendment and not defined herein have
the meanings given to such terms in the Employment Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties intending to be legally bound agree as
follows, effective as of the date first set forth above:
1. Section 7B(ii) of the Employment Agreement shall be restated in its entirety
with the following:
"(ii) a lump sum amount equal to the pro-rata portion of Executive's target
bonus for each outstanding bonus cycle as of the date on which termination of
employment occurs (determined by multiplying the amount of the target bonus for
the bonus cycle by a fraction, the numerator of which is the number of days
during the bonus cycle that Executive is employed by the Company and the
denominator of which is the full number of days in the bonus cycle) (the
"Pro-Rata Target Bonus"); provided, however, Executive shall not be entitled to
a Pro-Rata Target Bonus for an annual bonus cycle if Executive's termination
date is earlier than March 31st of the year of termination;"
2. Section 7C(ii)(c) of the Employment Agreement shall be restated in its
entirety with the following:
"(c) a lump sum amount equal to the pro-rata portion of the Executive's earned
bonus, if any, for each outstanding bonus cycle as of the date on which
termination of employment occurs, based upon attainment of such corporate
targets, and disregarding any individual performance targets, as shall be
established by the Compensation Committee for such bonus cycle (determined by
multiplying the amount of the actual bonus that would be payable for the bonus
cycle by a fraction, the numerator of which is the number of days during the
bonus cycle that the Executive is employed by the Company and the denominator of
which is the full number of days in the bonus cycle) (the "Pro-Rata Earned
Bonus"), which shall be paid at the same time as bonuses are paid to other
executive officers of the Company; provided, however, Executive shall not be
entitled to a Pro-Rata Earned Bonus for an annual bonus cycle if Executive's
termination date is earlier than March 31st of the year of termination;"
 
 

--------------------------------------------------------------------------------

3. Section 7D(iii) of the Employment Agreement shall be restated in its entirety
with the following:
"(iii) a lump sum amount equal to the Pro-Rata Target Bonus; provided, however,
Executive shall not be entitled to a Pro-Rata Target Bonus for an annual bonus
cycle if Executive's termination date is earlier than March 31st of the year of
termination;"
4. The multiplier of "1.25 times" contained in Section 7D(iv) of the Employment
Agreement shall be increased to "1.5 times."
5. In all other respects, the Employment Agreement shall be and remains in full
force and effect.
6. This Amendment may be executed in counterparts, each of which will be deemed
an original and all of which together will constitute one and the same
instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 
NU SKIN ENTERPRISES, INC.
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Ritch Wood
 
 
/s/ Joseph Y. Chang
 
 
Ritch Wood
 
 
Joseph Y. Chang
 
 
Chief Executive Officer
 
 
 
 
 

 
 